Citation Nr: 1516348	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  11-06 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a depressive disorder.


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 







INTRODUCTION

The Veteran had active service from September 1966 to September 1968 (with other unconfirmed service).

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Paul, Minnesota.

In September 2014, the Board remanded the issue on appeal for further development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's September 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

Clear and unmistakable evidence reflects both that the Veteran had depressive disorder prior to service and that this disability was not permanently aggravated during active duty.


CONCLUSION OF LAW

The criteria for service connection for depressive disorder are not met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Upon receiving the Veteran's claim of service connection, the RO sent to him a letter dated in February 2009 wherein he was notified of the evidence required to substantiate that claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his claim for service connection, such as treatment records related to the claimed condition and statements from persons who knew of any disabilities that he may have had in service.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates. 

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the February 2009 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board concludes that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) are satisfied.

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have also been fulfilled.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence of record contains the Veteran's service treatment records (STRs), military personnel records, all identified and available private and VA treatment records, lay statements, and argument from the Veteran's representative on his behalf.  The Board is unaware of any outstanding evidence or information that has not already been requested.  Most recently, in December 2014, a VA medical opinion was obtained on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the December 2014 VA medical opinion was in substantial compliance with the Board's September 2014 remand instructions.  The examiner responded to the question in the remand and the opinion is adequate because the examiner cited to the evidence reviewed and provided a well-supported rationale for the expressed opinion.  There is no indication or argument that the opinion or rationale is inadequate or somehow faulty.  Accordingly, the Board finds that there is substantial compliance with the Board's September 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claim decided herein.

II. Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014). 
A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111 ], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Here, the Veteran's STRs do not note any psychiatric disorders or problems at entrance to service.  Further, separation STRs do not note any psychiatric disorders or mental health problems.  Finally, a review of all of the Veteran's STRs does not reveal any evidence of any psychiatric disorders during service.  As there is no notation of a mental diagnosis or defect noted at service entrance, the presumption of soundness attaches.  38 U.S.C.A. § 1111.  However, as explained below, there is clear and unmistakable evidence both that the Veteran's depressive disorder existed prior to service and was not aggravated by service.  For the sake of clarity, the Board will address the two elements separately below.

Pre-existing Disability

In this matter, there is substantial evidence that the Veteran's depressive disorder pre-existed service.  Specifically, the Veteran reported on at least three different occasions during VA treatment that he experienced depression from the age of 17.  For example, during treatment with Dr. E. B. in June 2002, the Veteran "indicated his first symptoms of depression occurred when he was approximately seventeen years of age.  More severe depressive conditions resulted from his legal charges, period of incarceration and current functioning."  Another June 2002 VA treatment record shows that the Veteran had a history of present illness to include having "had depression since age 17 and [had] been periodically medicated."  A later June 2002 VA treatment record with Dr. D. H. shows that the Veteran reported "longstanding mood symptoms dating back to about age 17 including suicidal thoughts but no actual self-harm.  He has had intermittent periods of depression ever since."
Additionally, in June 2014, a VA medical opinion was obtained on this issue and the examiner opined that based on a thorough review of the records, there was "clear and unmistakable (undebatable) evidence that the Veteran's depressive disorder pre-existed his military service."  The VA examiner, a licensed psychologist, referred to the same VA treatment records mentioned above.  He pointed out that the Veteran "consistently reported to three different mental health providers at the Minnesota VA Medical Center (VAMC) that the onset of his depression began in adolescence, well before his military service."

The Board acknowledges the Veteran's contention that his depressive disorder did not exist prior to service.  Specifically, in an August 2014 statement, he reported that he "did not suffer from depression specifically at 17 years of age" and went to a psychiatrist at that time because of obsessive-compulsive thinking.  He further alleged that he was "experiencing obsessive thoughts and did not understand why."  The Veteran stated that during VA treatment, he was not asked specifically why he saw a psychiatrist so he did not give a report.  He further stated that he worked prior to service and did not recollect being depressed at that time.  

However, the Board finds that the Veteran has been inconsistent in his statements regarding when his depression began.  As noted above, the Veteran clearly expressed on at least three different occasions that he had experienced depression since the age of 17 during VA treatment.  Statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (VA may consider factors including interest, bias, and inconsistent statements in determining the credibility of a witness).  These statements for medical purposes are more probative, as they were made for treatment purposes and were contemporaneous with the symptoms.  Furthermore, the June 2014 VA examiner determined there to be clear and unmistakable evidence that the Veteran's depressive disorder pre-existed his military service.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Accordingly, even though the Veteran's entry examination did not reveal any problems with depression, the Board finds that clear and unmistakable evidence shows that the Veteran's depressive disorder pre-existed his military service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. 
§ 3.304(b) (2014).  

Aggravation

Having determined by clear and unmistakable evidence that the Veteran's depressive disorder preexisted service, the Board must next determine whether the preexisting disability was aggravated by active service, utilizing the same clear and unmistakable evidence standard.  The burden to show no aggravation of a preexisting disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Following a review of the medical evidence of record, the Board finds that the Veteran's preexisting depressive disorder was not aggravated by his period of active service.  In this regard, the Board finds there is clear and unmistakable evidence that the preexisting depressive disorder did not undergo an increase in severity during the Veteran's active service.  

As noted above, the Veteran's STRs do not note any psychiatric disorders or problems at entrance to service.  Further, separation STRs do not note any psychiatric disorders or mental health issues.  Finally, a review of all of the Veteran's STRs does not reveal any evidence of any psychiatric disorders during service.  

The Board acknowledges that the Veteran expressed feeling lost, isolated, despondent, and feeling like an outsider while on active duty.  See August 2014 statement.  He also stated that he began self-medicating with alcohol.  Id.  However, even accepting the Veteran experienced symptoms of depression in service, the Board notes that aggravation of a preexisting disability will not be conceded unless the underlying condition itself, as contrasted with mere symptoms, has worsened. See Jensen, 4 Vet. App. at 306 -07.  In this regard, despite the Veteran's report of feeling lost or depressed during service, there is no medical evidence of treatment for, or diagnosis of, depressive disorder in service.  Namely, an August 1965 Report of Medical History for enlistment shows that the Veteran denied having experienced any depression or excessive worry or nervous trouble of any sort.  An April 1966 STR shows that there had been no significant change in the Veteran's condition since the date of his annual physical examination.  An August 1968 Report of Medical Examination for separation revealed a normal psychiatric evaluation.

The earliest post-service evidence of complaints of or treatment for depressive disorder is in approximately 2002, decades after service.  As earlier noted, the Veteran reported during June 2002 VA treatment that his "more severe depressive conditions resulted from his legal charges, period of incarceration, and current functioning."  Further review of June 2002 VA treatment records shows he was assessed as having "long standing dysphoric moods dating back to teens, substance abuse, unstable relationships, and drug disorder; all [raised] concern for personality disorder as the primary pathology.  Sleep apnea [may have also contributed] to depressive symptoms and substance abuse likely [contributed]."  He received an Axis I diagnosis of Depression NOS, mixed substance abuse in remission by patient's report, and episodic ETOH abuse.  Upon October 2006 VA treatment, the Veteran reported no changes in life circumstances since last visit except that he applied for service-connected compensation.  A January 2009 VA mental health note shows that the Veteran returned after "nearly two year absence that he related to death of his father not long after last appointment; then simply got out of the habit of coming in."  He was generally doing okay.

In a June 2014 VA medical opinion obtained on this issue, the psychologist stated that "it can be concluded with clear and unmistakable (undebatable) certainty that the preexisting disorder did not undergo a worsening in service to a permanent degree beyond that which would be due to a natural progression of the disability."  The examiner noted that the Veteran reported to a VA examiner, during a December 2009 VA PTSD examination, that he made "no serious effort" to obtain mental health treatment until he came to the VAMC in 2002 and saw Dr. D. H.  In other words, the examiner found it significant that the Veteran did not engage in any "serious effort" to seek mental health treatment for his depressive disorder until 2002 - over 30 years after his discharge.   

Pursuant to the September 2014 Board remand, the June 2014 VA examiner issued an addendum opinion in December 2014, in which he again found there to be clear and unmistakable evidence that the Veteran's preexisting depressive disorder was not aggravated during service.  The examiner further reasoned that at the time of the Veteran's most recent VA psychiatric treatment in June 2014, his current diagnosis was "major depressive disorder in partial remission."  The Veteran was also noted to have "adamantly [denied] thoughts of wanting to hurt self or others."  He continued to state "however, the Veteran has reported to previous VA mental health providers that he experienced suicidal ideation at age 17 prior to his military service.  Thus, the evidence of record clearly indicates that the Veteran's preexisting disorder did not undergo a worsening in service to a permanent degree beyond that which would be due to a natural progression of the disability as indicated by his depression currently being in partial remission, as well as an absence of suicidal ideation."  The June 2014 and December 2014 VA psychologist's opinions constitute competent medical evidence because he is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  His findings were also fully informed by a thorough review of the claims file, respectively; and supported by a reasoned analysis, including discussions of the Veteran's present symptoms and past medical history.  

Based on the competent, probative evidence of record, to include the June 2014 VA opinion and December 2014 VA addendum opinion, the Board concludes that while depression clearly and unmistakably existed prior to service, such was not aggravated therein.  The evidence that the Veteran's disability was not aggravated by service is likewise clear and unmistakable.  The most probative evidence shows that there was no increase in disability during service beyond the natural progress of the disease.  Specifically, in the August 1968 Report of Medical Examination at discharge from service, the clinician found that the Veteran's psychiatric status was normal; he was not diagnosed with a mental deficiency.  Similarly, STRs are further silent as to reports of having depression or excessive worry, or nervous trouble of any sort.  Moreover, the June 2014 and December 2014 VA psychologist opined that there was clear and unmistakable evidence that the Veteran's preexisting depressive disorder was not aggravated during service as he did not seek mental health treatment for his depressive disorder until nearly 30 years after service and that current testing shows his disorder is in partial remission.  The Board finds the June 2014 and December 2014 VA psychologist's opinions entitled to great probative value for the reasons described above.

In this case, STRs are silent as to any symptoms of depression during service, the Veteran was not found to have depressive disorder at discharge from service, and the most probative opinion of record indicates a preexisting depressive disorder was not worsened during service beyond normal progression.  In sum, as the Veteran's depression clearly and unmistakably existed prior to service and was not aggravated therein, service connection for depressive disorder is not warranted.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).
ORDER

Service connection for depressive disorder is denied.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


